ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 5/13/21 wherein claims 1, 43, 54-57, 60, 62, and 65 were amended and claims 4-6, 8-10, 12-14, 16-18, 20, 24, 25, 27-41, 45-52, 58, 61, 63, 64, 66, and 67 were canceled.
	Note(s):  Claims 1-3, 7, 11, 15, 19, 21-23, 26, 42-44, 53-57, 59, 60, 62, and 65 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 5/13/21 to the rejection of claims 1-3, 7, 11, 15, 19, 21-23, 26, 53, and 59 made by the Examiner under 35 USC 112 and/or improper Markush have been fully considered and deemed persuasive because Applicant amended the claims to overcome the rejections.  Thus, all outstanding rejections are WITHDRAWN.

REJOINING OF CLAIMS
Claims 1-3, 7, 11, 15, 19, 21-23, 26, 53, 54, 56, 59, 60, 62, and 65 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 42-44, 55, and 57 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/6/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

ALLOWABLE CLAIMS
Claims 1-3, 7, 11, 15, 19, 21-23, 26, 42-44, 53-57, 59, 60, 62, and 65 are allowable over the prior art of record.  The claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious compound of Formula II, Y-P4-P3-P2-P1-Z, as set forth in independent claims 1 and 65.  The closest art is that of Duchene et al (Journal of Medicinal Chemistry, November 2014, Vol. 57, pages 10198-10204) which was cited in the previous rejection.  Both Applicant and Duchene et al disclose tetrapeptide containing structures.  However, the instant invention was amended to read on a set of tetrapeptides that are different from those of Duchene et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        May 19, 2021